Citation Nr: 0636437	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for seasonal allergic 
rhinitis (hay fever).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to March 
1966, and from April 1966 to January 1982.

By a March 1982 decision, the RO denied the veteran's 
original claim for service connection for seasonal allergic 
rhinitis (hay fever).  The veteran was notified of the denial 
of the claim in April 1982, but did not initiate an appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision in which the RO denied the veteran's petition to 
reopen the claim for service connection for seasonal allergic 
rhinitis.  In November 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2004.

By decision dated in September 2005, the Board determined 
that new and material to reopen the claim of service 
connection for seasonal allergic rhinitis had been received, 
and remanded the claim, on the merits, to the RO for 
additional development and de novo review. 

For the reason expressed below, the matter is, again, being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that another 
remand of this matter is warranted, although such will, 
regrettably, delay an appellate decision on the claim.

The service medical records do not contain records pertaining 
to his verified period of active service from December1961 to 
March 1966.  The service medical records for the period of 
active service from April 1966 to January 1982 show that no 
history of allergies was reported on entrance examination in 
August 1966.  A May 1970 treatment record noted complaints of 
sinus congestion and a reported allergy to dust.  The 
diagnosis was mild conjunctivitis.  A diagnosis of allergic 
upper respiratory infection was shown in May 1972.  A January 
1975 Medical Board Report indicated that it was suggested 
that the veteran be sent to a somewhat cooler climate for his 
allergic history.  Hay fever and asthma secondary to a pollen 
allergy was noted in November 1975.  It was reported in 
October 1977 that the veteran was allergic to dust.  Chronic 
sinusitis was diagnosed in October 1979.  Diagnoses of 
seasonal allergic rhinitis was noted in a May 1981 treatment 
record.  A June 1981 Medical Board Report indicated that the 
health record revealed that the veteran carried a diagnosis 
of seasonal allergic rhinitis and was taking medication for 
control of those allergic symptoms.

In order to ensure that VA has fully attempted to obtain all 
pertinent records, the RO should contact the National 
Personnel Records Center (NPRC) or other appropriate service 
department and request the veteran's service medical records 
for the period of service from December1961 to March 1966.  
If no records are available, that fact should be documented 
in writing in the record.  The RO should follow the 
procedures of 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

Also, the veteran has contended that at the time of discharge 
in 1981, arrangements were made to send medications for 
allergies to the VA.  He indicated that he was then told to 
see a local doctor because of the distance to the VA.  He has 
indicated that he received private treatment for allergies 
after service for five years, then received treatment at the 
VA consisting of over the counter medication and inhalers.  
In a January 1987 statement, Dr. Rodillo indicated that the 
veteran was first seen in February 1982 and was given allergy 
shots.  In May 199, Dr. Rodillo again indicated that the 
veteran was seen for allergy shots.

VA has obtained copies of Augusta VA Medical Center (VAMC) 
treatment records dated from 1999 to 2005.  The only notation 
of treatment for allergies is shown in a June 2004 VA 
outpatient treatment record which indicates that the veteran 
reported that his allergies had been more bothersome lately.  
The diagnoses included allergies, stable, will start 
loratadine.  

Pertinent VA regulation provides that diseases of allergic 
etiology may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently; any increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals, and 
the determination as to service incurrence or aggravation 
must be on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2006).

Given the symptoms shown in service, the evidence of current 
allergies and the veteran's assertions as to persistence of 
symptoms since service, the Board finds that an examination 
for the purposes of ascertaining the current diagnosis/es for 
the veteran's current allergic symptoms and an opinion as to 
whether such disability medical related to the symptoms in 
service, would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A (West 2002). 

Accordingly, the RO should arrange for the veteran to undergo 
a VA ear, nose and throat (ENT) examination, by a physician, 
at an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim.  38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled ENT examination, the 
RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  Pertinent to the claim for 
service connection rating, the claims file currently includes 
VA outpatient treatment records dated from 1999 to October 
2005.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).   Hence, the RO must obtain all 
outstanding pertinent VA medical records since October 2005, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006) as regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met 
with respect to the claim on appeal, the RO should also give 
the veteran another opportunity to present information and 
evidence pertinent to the claim, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request all evidence in the appellant's possession, 
and ensure that its letter to him meets the requirements of 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (Dingess/Hartman notice included in the June 
2006 supplemental statement of the case (SSOC) may not be 
sufficient).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 20020; 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the NPRC 
(or any other appropriate source(s)) the 
service medical records pertaining to the 
veteran's period of active service from 
December1961 to March 1966.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records and/or responses received should 
be associated with the claims file.  If 
no records are available, that fact 
should be documented in writing in the 
record.

2.  The RO should obtain from the Augusta 
VAMC all outstanding all outstanding 
pertinent records of evaluation and 
treatment for allergies, from October 
2005 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for seasonal 
allergic rhinitis (hay fever) that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo an ENT examination, 
by a physician, at an appropriate VA 
medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history 
and assertions.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.  

The examiner should clearly identify all 
current diagnosis/es for the veteran's 
allergic symptoms.  With respect to each 
diagnosed disability, the examiner should 
express an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) such 
disability (a) pre-existed service and 
increased in severity beyond the natural 
progression of the disorder during active 
service; or (b) is causally or 
etiologically related to the symptoms 
shown in the service medical records 

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report for 
the scheduled ENT examination, the RO 
must obtain and associate with the claims 
file a copy(ies) of any notice(s) of the 
date and time of the 1examination sent to 
him by the pertinent VA medical 
facility.  

8.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


